                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0232-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JENNIFER JENSEN, CHARLES CROTEAU,
     and JASON DOHERTY,
13
                               Defendants.
14

15
            This matter comes before the Court on Defendants’ unopposed motion to continue the
16
     trial date and the pretrial motions deadline (Dkt. No. 36). Defendants have filed speedy trial
17
     waivers up to and including June 26, 2020, June 30, 2020, and July 31, 2020. (Dkt. Nos. 35, 38,
18
     39.) Having thoroughly considered the motion, the speedy trial waivers, and the relevant record,
19
     the Court hereby FINDS that:
20
        1. Taking into account the exercise of due diligence, a failure to grant a continuance would
21
            deny defense counsel the reasonable time necessary for effective preparation, due to
22
            counsel’s need for more time to review the evidence, consider possible defenses, and
23
            gather evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
24
        2. Failure to grant a continuance would likely result in a miscarriage of justice, as set forth
25
            in 18 U.S.C. § 3161(h)(7)(B)(i);
26


     ORDER
     CR19-0232-JCC
     PAGE - 1
 1      3. The additional time requested is a reasonable period of delay, as defense counsel has

 2          requested more time to prepare for trial, to investigate the matter, to gather evidence

 3          material to the defense, and to consider possible defenses;

 4      4. The ends of justice will best be served by a continuance, and the ends of justice outweigh

 5          the best interests of the public and Defendants in any speedier trial as set forth in 18

 6          U.S.C. § 3161(h)(7)(A); and

 7      5. The additional time requested between the current trial date of January 27, 2020, and the

 8          new trial date is necessary to provide defense counsel time to prepare for trial considering
 9          counsel’s schedule and all of the facts set forth above.
10          For the foregoing reasons, Defendants’ motion to continue the trial date and pretrial
11   motions deadline (Dkt. No. 36) is GRANTED. The trial date is hereby CONTINUED from
12   January 27, 2020, to May 26, 2020, at 9:30 a.m. The time between the date this order is issued
13   and the new trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C.
14   § 3161(h)(7)(A). Any pretrial motions shall be filed no later than March 27, 2020.
15          DATED this 17th day of December 2019.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
